Order, Supreme Court, New York County (Shirley Fingerhood, J.), entered November 27, 1991, which denied defendant-appellant’s motion for summary judgment, unanimously affirmed, without costs.
Even were the facts entirely undisputed, there are issues relative to foreseeability and proximate cause which are best left to the trier of fact to resolve (see, Raider v Friedman, 162 AD2d 112; Rotz v City of New York, 143 AD2d 301, 304). Defendant’s contentions as to the superceding or intervening *441cause by a third party, are not sufficiently persuasive to preclude triable issues of fact as to these matters. Concur— Sullivan, J. P., Asch, Kassal and Rubin, JJ.